Citation Nr: 1526576	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for diabetes mellitus (DM), type II, to include as due to in-service herbicide exposure.

4. Entitlement to service connection for hypertension, to as due to in-service herbicide exposure and secondary to DM type II. 

5. Entitlement to service connection for hyperlipidemia, to include as due to in-service herbicide exposure and secondary to DM type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In January 2014, the Veteran testified regarding this matter at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file. 


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to active service.  

2. The Veteran's tinnitus is not related to active service. 

3. The Veteran did not serve in Vietnam and was not exposed to Agent Orange during his service in Thailand.



4. DM type II was not present within one year after the Veteran's discharge from service and is not etiologically related to service.

5. Hypertension was not present within one year after the Veteran's discharge from service and is not etiologically related to service. 

6. The Veteran's hyperlipidemia is a laboratory finding and is not a disability within the meaning of applicable law.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

3. The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5. There is no legal basis for service connection for hyperlipidemia. 38 U.S.C.A. §§ 1110, 5107 (West 2104); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in August 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss and tinnitus in July 2012.  This examination and its associated reports were adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, a VA examination was not obtained for the service connection claims for DM type II, hypertension, and hyperlipidemia.  As discussed below, there is no medical or other competent evidence suggesting a nexus between DM type II, hypertension, and hyperlipidemia and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2015 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Service Connection

As an initial matter, the Board notes that the Veteran has not alleged nor is there evidence that the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not for application.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a) (2014).  Service connection requires competent evidence showing the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In addition, certain chronic diseases, such as DM type II, hypertension, and organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as DM type II, hypertension, and organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Bilateral Hearing Loss and Tinnitus

The Veteran asserts he has bilateral hearing loss and tinnitus from being exposed to acoustic trauma while performing his duties in service.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

In his November 2012 notice of disagreement, the Veteran contends he has bilateral hearing loss and tinnitus from working on and around aircrafts on a regular basis.  He elaborated in his January 2014 Board hearing that he worked on jet engines and trainers for four years.  After service, he worked in banking and selling cars and did not have any occupational exposure to noise.  He contends he has had ringing in his ears for "probably 20 years, maybe longer and didn't know that, you know, it could have been caused by the air force."  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in January 1966.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15(0)
10(0)
10(0)
10(0)
15(10)
LEFT
25(10)
10(0)
10(0)
10(0)
5(0)

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  

A May 1966 hearing conservation data report indicates audiometric testing was again conducted.  As this evaluation was also conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15(0)
5(-5)
10(0)
10(0)
-5(-10)
LEFT
30(15)
5(-5)
5(-5)
5(-5)
10(5)

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  The report further notes the Veteran's time in his current job was zero months and zero years.  His primary noise exposure was "[j]ets" and his primary work area was the flight line and hangar shop.  Ear protection was not worn.  The Veteran's estimate of hearing was "[g]ood."  

An August 1966 hearing conservation data report indicates audiometric testing was again conducted.  As this evaluation was also conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10(-5)
5(-5)
5(-5)
5(-5)
10(5)
LEFT
10(-5)
5(-5)
10(0)
15(5)
15(10)

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  The report further notes the Veteran's time in his current job was one month.  His primary noise exposure was "T-37" and his primary work area was the flight line.  Ear protection was worn.  The Veteran's estimate of hearing was "[f]air."  It additionally notes tinnitus following noise exposure was negative in both ears. 

A July 1969 record notes the Veteran had pain and draining from the right ear after swimming four days ago.  A culture of the right ear was to be administered.  The left ear was normal.  A subsequent July 1969 record notes "culture of ear was neg -?"  The record also notes the Veteran felt much improved and exam of right ear showed slight improvement.  Another July 1969 record notes no pain or draining from ear and examination showed considerable improvement.  

A December 1968 hearing conservation data report indicates audiometric testing was once again conducted.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
15
5
5
20
20

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  The report further notes the Veteran's time in his current job was two years and four months.  His primary noise exposure was "T-37 A/C" and his primary work area was the flight line.  Ear protection was worn.  The Veteran's estimate of hearing was "[g]ood."  

The Veteran's December 1969 separation examination noted the Veteran's ears were normal.  Reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
0
0
5
10

It further notes the Veteran had a right ear infection on one occasion, August 1969, treated with ear drops, no recurrence.  The Veteran reported on his December 1969 report of medical history that he had ear, nose, or throat trouble.  The Veteran's DD 214 notes the Veteran was a jet aircraft mechanic and received the Vietnam Service Medal and the National Defense Service Medal. 

The record reflects the first complaints of hearing loss or tinnitus was not until the Veteran's claim in July 2011.  

The Veteran was afforded a VA audiological examination in July 2012.  The Veteran reported recurrent tinnitus and stated his bilateral, constant tinnitus began after his time in service (15-25) years ago.  The examiner reviewed the Veteran's claims file.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
40
35
40
45
55
LEFT
40
35
55
55
55

Speech discrimination was 96 percent in both ears.  The examiner opined that the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in the right and left ears.  The examiner concluded the Veteran's bilateral hearing loss is less likely than not caused by or a result of an event in military service.  Her rationale was that the Veteran reported he served in the Air Force from March 1966 to January 1970, military noise exposure was reported from aircrafts, and hearing protection was not worn at all times.  The examiner further stated the Veteran denied any civilian occupational or recreational noise exposure, ear infections/surgeries, family history of hearing loss, and history of head/ear trauma.  Reports of medical examination dated January 1966 and December 1969 showed hearing within normal limits from 500-6000 Hz.  

The examiner further opined that the Veteran has a diagnosis of clinical hearing loss, and his tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The examiner further concluded that it is less likely than not caused by or a result of military noise exposure.  She explained that tinnitus is a subjective compliant that cannot be evaluated objectively.  The Veteran did report, though, that it began after his time in the military.  She stated "I know of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure." 

In view of the evidence as a whole, service connection for bilateral hearing loss and tinnitus is not warranted.  

For the claim of bilateral hearing loss, initially, the record does not reflect that sensorineural bilateral hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 (a)(3) and 3.309 for chronic diseases are not applicable. 

The Veteran is competent to report matters that can be perceived by the senses.  Under the circumstances of this case - regardless of whether there was acoustic trauma and/or ear infection that could serve as a potential reason for in-service onset of claimed hearing loss - while the veteran may sense he suffered hearing loss in-service, he is not competent to relate such perception as hearing impairment that is recognized by VA regulations (see 38 C.F.R. § 3.385) or by generally accepted audiological standards.  The Board acknowledges that there is evidence of a right ear infection in service.  However, there is no evidence that any in-service infection resulted in bilateral hearing loss.  Although the Veteran's December 1969 report of medical history notes he had ear, nose, or throat troubles, a July 1969 record notes no pain or draining from ear and examination shows considerable improvement.  Furthermore, the Veteran's December 1969 separation examination notes the Veteran had a right ear infection on one occasion, August 1969, treated with ear drops, no recurrence.  The Board finds any ear infection was an acute and transitory condition that resolved prior to discharge from service.  There is no evidence of ear infections post-service, which supports the conclusion that there is no chronic ear infection disability incurred in service.  In any case, whether current hearing loss is alleged to be the result of in-service acoustic trauma or ear infection, Veteran did not complain post-service of any bilateral hearing loss until he filed his claim in July 2011, nearly 42 years after he left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Veteran contends his hearing loss began in service attributable to loud noise exposure, the Board finds the July 2012 VA medical opinion to be of greater probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service, and the Veteran's own reported history.  

The Board acknowledges that under Hensley service connection for a hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, such a precedent does not overrule scientific evidence interpreted by the July 2012 VA examiner.  

In regard to the Veteran's claim for tinnitus, although the Veteran asserts in his November 2012 notice of disagreement that he has tinnitus due to working on and around aircraft on a regular basis, the Board does not find him credible.  During his July 2012 VA examination, the Veteran reported his bilateral, constant tinnitus began after his time in service (15-25) years ago.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Due to the Veteran's inconsistent statements regarding the onset of tinnitus, the Board does not find him credible to report his tinnitus began in service or within a year of discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309 for chronic diseases are not applicable. 

Furthermore, the Board finds the July 2012 VA medical opinion to be of great probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service and the Veteran's own reported history of having an onset of tinnitus after service.  

As the Veteran's bilateral hearing loss and tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

DM Type II, Hypertension, and Hyperlipidemia

The Veteran alleges he is entitled to service connection for DM type II, hypertension, and hyperlipidemia, to include as due to exposure to Agent Orange in Thailand and Vietnam.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus, type II.  38 C.F.R. § 3.309(e) (2014).

Further, Vietnam-era Veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961 and May 7, 1975 may have been exposed to herbicides and may qualify for VA benefits.  This includes U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the base perimeter anytime between February 28, 1961 and May 7, 1975.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

Moreover, an interim rule establishes a presumption of exposure to certain herbicides for Veterans who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray a herbicide agent (Agent Orange) during the Vietnam era and later develop an Agent Orange presumptive condition.  As there is no indication in the record that the Veteran had contact with C-123 aircrafts and the Veteran does not allege he was in contact with such aircrafts, the Board finds this presumption inapplicable. 

The Veteran alleges he is entitled to service connection for DM type II, hypertension, and hyperlipidemia, to include as due to exposure to Agent Orange in Thailand and Vietnam.  He further asserts he is entitled to service connection for hypertension, and hyperlipidemia, secondary to DM type II.  The Veteran elaborated in an October 2012 statement that he was in Vietnam on two occasions, first for a two day stay, then for a one day stay, to work on downed aircrafts.  During his January 2014 Board hearing he stated he was stationed at Takhli Air Force Base in Thailand and was repairing aircrafts on the flight line by the runway.  Part of his duties entailed checking the runway for anything that could cause problems with aircraft engines or tires.  This was done around the fence on a regular basis. 

In this case, the Veteran's service connection claims must be denied.

In regard to the claim for hyperlipidemia, while the record reflects treatment for hyperlipidemia, it does not reflect, and the Veteran has not asserted, any clinically ascertainable disability manifested by hyperlipidemia. 

Hyperlipidemia and elevated cholesterol are considered to be laboratory results and not disabilities for VA compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).  Accordingly, service connection for hyperlipidemia/high cholesterol must be denied for lack of entitlement under the law.  See Sabonis, 6 Vet. App. 426.  Moreover, although the Veteran's representative asserts in the January 2015 Board hearing that the Veteran's hyperlipidemia is secondary to his DM type II, because the Board is denying service connection for the Veteran's DM type II, as will be explained below, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

Regards to the claim for DM type II and hypertension, the Veteran is currently diagnosed with DM type II and hypertension.  A January 2012 VA treatment record notes the Veteran was first diagnosed with DM type II in 1994.  The first record of the Veteran being diagnosed with hypertension was in an August 2009 private treatment record.  Moreover, the Veteran contends in his January 2015 hearing that he was diagnosed with DM type II in 1994, 95, and was diagnosed with hypertension after he was diagnosed with DM type II.  The record reflects and the Veteran does not dispute that the disabilities at issue were not present within one year after his discharge from service, and there is no other evidence of record showing that this was the case.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable  

The Veteran's service personnel records reflect the Veteran was located in Takhli, Thailand.  From August 1967 to July 1968, his duty was jet aircraft mechanic.  He was responsible for performing phase inspections, performing preventive maintenance on all assigned non-powered equipment, assisting in the preparation of all aircraft maintenance forms generated in Phase Inspection and monitoring all specialists dispatched to his work area.  Another service personnel record notes the Veteran departed from Thailand in October 1967.  The Veteran's DD 214 noted he received the Vietnam service medal.  Thus, the record indicates the Veteran was in Thailand between February 28, 1961 and May 7, 1975.  

Service treatment records reflect the Veteran's sugar levels and urinalysis were negative at enlistment in January 1966 and negative at separation in December 1969.  The remainder of the Veteran's service medical records are silent for any symptoms, complaints, or treatment related to DM, type II, hypertension, or herbicide exposure.  Furthermore, the Veteran does not allege he suffered from DM type II or hypertension in service.  

Although the Veteran alleges in an October 2012 statement that he was in Vietnam on two occasions, first for a two day stay, then for a one day stay, to work on downed aircrafts, the Veteran's personnel records are absent of any indication that the Veteran was in Vietnam.  Moreover, an April 2012 formal finding states that the information required to verify or confirm Vietnam in-country service is insufficient to send to the Joint Services Records Research Center (JSRRC) and/or insufficient to research the case any further.  The finding further notes the Veteran's personnel records show complete overseas service in Thailand and there is no proof of Vietnam service.  Thus, the Board finds the preponderance of the evidence is against the Veteran's assertion that he was in Vietnam.  

While the Veteran alleges he was exposed to herbicides while in service, the Board finds the Veteran has not supplied specific corroborative details concerning how his service in Thailand resulted in his exposure to herbicides.  He indicated that part of his duties entailed checking the runway for anything that could cause problems with aircraft engines or tires and this was done around the fence on a regular basis.  However, his service personnel records indicate that he did not have a military occupational specialty that would require him to have regular contact with the base perimeter.

VA Fast Letter 09-20 (May 6, 2009) provides information regarding developing evidence of herbicide exposure in claims from veterans with Thailand service during the Vietnam Era and provides updated information concerning herbicide use in Thailand during the Vietnam era.  These materials provide that if a claimed herbicide exposure cannot be resolved based on the information contained in this memorandum, then follow-up inquiries are now being sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  In this case, an April 2012 formal finding states information required to verify or confirm means of alleged exposure was insufficient to send to the JSRRC and/or insufficient to research the case any further.  The formal finding concludes that there was no evidence to support that the Veteran was exposed to herbicides.  The Veteran's personnel records show no evidence of herbicide exposure and the Veteran failed to respond to the RO's request on how he was exposed to Agent Orange/herbicides, so there is no specific information to submit a request to JSRRC for further research.  

The above materials reflect that the Veteran has not provided sufficient information with which VA may determine that his service involved duty on or near the perimeters of military bases in Thailand, in which Agent Orange exposure may have been possible, and as was discussed above, he has not provided any objective information with which VA may determine that he patrolled or had contact with the perimeter of any base in Thailand.  The Veteran's assertions are contradicted by official service department records and are otherwise not corroborated.  Furthermore, there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Thus, in this case, the Board is unable to corroborate the Veteran's exposure to herbicides while stationed in Takhli.  


Although a May 2011 VA treatment record noted the Veteran had Agent Orange exposure, this notation is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable medical history, it did not include citation to any inservice or post-service medical findings, or other evidence, and as previously stated, the Veteran is not shown to have been exposed to Agent Orange during his service, such that it is based on an inaccurate history and it is afforded no probative value.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Accordingly, this evidence does not warrant a grant of either of the claims.

Additionally, after review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for DM type II and hypertension.  There is no evidence of complaints related to, treatment for, or diagnosis of DM type II or hypertension during active service, and no evidence of symptoms, treatment, or diagnosis of DM type II until over 24 years after service separation and no evidence of symptoms, treatment, or diagnosis of hypertension until over 39 years after service separation.  

With regard to the appellant's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The issues on appeal are primarily based on the contentions that the Veteran has DM type II and hypertension due to exposure to Agent Orange during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether or not the Veteran was exposed to Agent Orange during service, and, if so, whether it caused DM type II or hypertension, or whether these disorders are otherwise related to service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

There is no indication that the Veteran is competent to diagnose either of the claimed conditions, or to link any current diagnosis to his service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

Moreover, although the Veteran asserts in the January 2015 Board hearing that the Veteran's hypertension is also secondary to his DM type II, because the Board is denying service connection for the Veteran's DM type II, secondary service connection is not warranted as a matter of law.  38 C.F.R. § 3.310.  

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).








							[CONTINUED ON NEXT PAGE]

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for DM type II, claimed as due to herbicide exposure, is denied.  

Service connection for hypertension, claimed as due to in-service herbicide exposure and secondary to DM type II, is denied. 

Service connection for hyperlipidemia, claimed as due to in-service herbicide exposure and secondary to DM type II, is denied. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


